DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-15 and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bai et. al (US 2017/0138613 A1).
With respect to claim 10 Bai discloses an air conditioner indoor unit, comprising: a housing [reference character 130]; and a chassis [reference character 100] connected to the housing;
wherein: the chassis and the housing form a receiving chamber with an access opening [see annotated Fig. 18, below];
at least a portion of an inner side surface of a bottom wall of the chassis forms a guiding surface [the walls forming reference character 11] extending to the access opening;
the chassis includes an avoidance hole and a resilient member, at least a portion of the resilient member being arranged in the avoidance hole and protruding from the guiding surface [see annotated Fig. 18, below].

               
    PNG
    media_image1.png
    579
    639
    media_image1.png
    Greyscale


With respect to claim 11 Bai discloses the resilient member is connected to an inner peripheral wall of the avoidance hole and extends along an assembling direction of the access opening from outside the receiving chamber to inside the receiving chamber through the access opening [see annotated Fig. below].

                  
    PNG
    media_image2.png
    678
    718
    media_image2.png
    Greyscale

With respect to claims 12-13 Bai discloses that the resilient member comprises:
a first connecting portion connected with the inner peripheral wall of the avoidance hole, extending along the assembling direction, and leaning towards an inside of the receiving chamber; and
a second connecting portion connected with the first connecting portion, extending along the assembling direction, and leaning away from the inside of the receiving chamber; and a third connecting portion connected between the first connecting portion and the
bottom wall of the chassis; and
a fourth connecting portion connected with a free end of the second connecting portion; and
an inner side surface of the third connecting portion and an inner side surface of the fourth connecting portion are flush with the guiding surface in a normal state without external force.

                    
    PNG
    media_image3.png
    528
    526
    media_image3.png
    Greyscale



With respect to claim 14 Bai discloses a first end connected to a side of the avoidance hole that is distal from the access opening and a second end towards the access opening and being spaced apart from an inner wall surface of the avoidance hole [see annotated Fig. below].


    PNG
    media_image4.png
    538
    492
    media_image4.png
    Greyscale


With respect to claim 15 Bai discloses that a side surface of the resilient member is spaced apart from a side surface of the avoidance hole [see Fig. 29].
With respect to claim 20 Bai discloses a fan assembly [reference character 142] configured to be inserted into and removed form the receiving chamber along the guiding surface through the access opening.
With respect to claim 21 Bai discloses a snap holder [reference character 1363] connected to the housing and adjacent to the access opening;
wherein the fan assembly includes a snap [reference character 127a] configured to cooperate with the snap holder to fix the fan assembly when the fan assembly is in the receiving chamber.

Allowable Subject Matter

Claims 16-19 and 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762